Citation Nr: 0525332	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-04 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) March 2003 and the RO 
issued a statement of the case (SOC) in December 2003.  The 
veteran filed a substantive appeal in February 2004.

In response to the veteran's request, in June 2005, the 
veteran testified during a Board hearing before the 
undersigned Veteran's Law Judge at the RO; a transcript of 
the hearing is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder (in accordance with 
38 C.F.R. § 4.25); a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor(s); and credible supporting that the claimed in-
service stressor(s) occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  Participation in 
combat is a determination that is made on a case-by-case 
basis and requires that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unite or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and a claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed in-service stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is credible and consistent with the 
circumstances, conditions, or hardships of service.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304A(f) 
(2004).  If, however, VA determines either that a veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that his alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor. 

In this case, during his Board hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004). evidence includes statements from 
the veteran and a friend that served with him in Vietnam.  
Both individuals described a stressor in which they both 
guarded the perimeter during the Tet offensive.  They 
described a large ground attack and fighting that went into 
the night.  They also indicated that the veteran was shaken 
by the events and that he had to move dead bodies the 
following day.  The veteran also submitted supporting 
evidence in the form of a report from his Unit Historical 
Officer that reasonably corroborates aspects of his stressor.  
While this evidence does not absolutely verify the stressor, 
it is sufficiently consistent with the veteran's reported 
stressor to provide credible evidence of the occurrence of 
the stressor.  In this regard, the Board emphasizes that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" far 
too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  

The question remains, however, as to whether the above-
referenced stressor is sufficient to result in PTSD.  While 
the record currently contains the report of an evaluation by 
private psychologist reflecting a diagnosis of PTSD, that 
diagnosis was based on the veteran's Vietnam experience and 
the death of this daughter.  Since the current diagnosis 
includes consideration of a stressor not related to service, 
the Board finds that further medical development of the claim 
is warranted.  See 38 U.S.C.A. § 5103A.

The RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, to obtain a medical opinion 
as to whether the verified in-service stressor, discussed 
above, is sufficient to support a diagnosis of PTSD.  The 
veteran is hereby advised that, , in keeping with VA's duty 
to assist, the purpose of the requested examination is to 
obtain information or evidence that may be dispositive of the 
claim for service connection for PTSD.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any scheduled examination, without good cause, may 
well result in denial of the claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility. 

Prior to arranging for the veteran to undergo examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran furnish all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2004).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for PTSD 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO schedule the veteran for  
examination by a VA psychiatrist at an 
appropriate medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  

In determining whether the veteran meets 
the criteria for PTSD, the examiner is 
hereby notified that only the verified 
in-service experience described above-
involving events occurring during and 
after an occasion on which the veteran 
served on guard may be considered for the 
purpose of determining whether a verified 
stressor has resulted in veteran's PTSD.  
The examiner should specifically diagnose 
or rule out a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
examiner should specify how the 
diagnostic criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, as 
well as all symptoms and other factors 
that support the diagnosis.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a written (typed) report.

4.  If the veteran fails to report for 
the  scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any  notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


